Citation Nr: 1423198	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  94-45 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for chronic fatigue syndrome (CFS), prior to November 29, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran had active service from July 1972 to May 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 1994 rating decision (issued in March 1994), wherein the RO, inter alia, granted service connection and assigned an initial, 30 percent rating for CFS, effective July 5, 1990.  In May 1994, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned, and the RO issued a statement of the case (SOC) in March 1995.  The Veteran filed a substantive appeal in April 1995.  In a December 1995 rating decision, the RO assigned an initial 60 percent rating for CFS, effective July 5, 1990.  

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for CFS, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2002, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is in the record.

In January 2003, the undersigned Veteran's Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In August 2003, the Board remanded the matter on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional notice and development.  In February 2008, the AMC issued a SSOC reflecting the continued denial of the appeal.

In April 2008, the Board, again, remanded this matter to the RO, via the AMC, for additional development.  The AMC again accomplished some of the requested actions and continued to deny the claim (as reflected in an August 2010 SSOC).  

In January 2011, the Board denied the claim for a rating in excess of 60 percent for CFS from November 29, 1994, and remanded the claim for an initial rating in excess of 60 percent for CFS, prior to November 29, 1994, to the RO, via the AMC, for additional development.  The AMC continued to deny the claim prior to November 29, 1994 (as reflected in a November 2011 SSOC).  

In February 2012, the Board remanded the claim for an initial rating in excess of 60 percent for CFS, prior to November 29, 1994, to the RO, via the AMC, to accomplish the previously requested development.  Following some requested development, the AMC continued its denial of the claim (as reflected in an April 2012 SSOC), and returned this matter to the Board.

In June 2012, the Board again remanded this matter to the RO, via the AMC, to accomplish the previously requested development.  The AMC subsequently returned this matter to the Board without re-adjudicating the claim.  

In August 2013, the Board once again remanded the claim to the RO, via the AMC, to accomplish the previously requested development.  After accomplishing some of the development requested, the AMC again denied the claim (as reflected in a March 2014 SSOC), and again returned the matter to the Board.  

As noted previously, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013). 
 
For the reasons expressed below, the matters on appeal are, again, being remanded to the Agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.

As a final preliminary matter, the Board again notes, as noted in the prior January 2011, February 2012, June 2012 and August 2013 remands, that the Veteran has raised claims for an effective date earlier than May 1, 1986 for the award of service connection for chronic lumbar strain, and for an effective date earlier than July 5, 1990 for the award of service connection for CFS.  Also, in a July 2003 statement, the Veteran asked for a waiver of overpayment of compensation payments originally calculated in the amount of $1,643.17 due to an increase in Social Security Administration (SSA) disability benefits.  As the record still does not indicate that the AOJ has adjudicated these matters, these matters are not properly before the Board, and are, again, referred to the AOJ for appropriate action.


REMAND

Unfortunately, the Board's review of the record reveals that further RO action on the claim on appeal is still warranted, even though such will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claim currently before the Board is entitlement to an initial rating in excess of 60 percent for chronic fatigue syndrome (CFS), prior to November 29, 1994.  In the January 2011, June 2012 and August 2013 Board remands, the Board noted that VA had previously revised 38 C.F.R Part 4 to add a diagnostic code and criteria for CFS, effective November 29, 1994.  Prior to the time of the revision, CFS had been an unlisted condition that was rated by analogy.  See 38 C.F.R. § 4.20.  

The Board previously determined that there was no indication that the new CFS criteria were intended to have a retroactive effect.  As such, the Board had the duty to adjudicate the claim during two different time periods and criteria.  The Board thus (in the January 2011 Board decision) considered CFS for the period beginning on the November 29, 1994 effective date of the new CFS provisions.  The Board also determined that the Veteran's claim, for the period prior to the effective date of the new CFS criteria (the period prior to November 29, 1994), had to use the criteria in effect prior to November 29, 1994.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

As noted in prior Board remands, the AOJ awarded service connection for CFS, effective July 5, 1990 (the date of the claim for service connection).  In the June 1992 rating decision, the RO rated the Veteran's CFS, by analogy, under the criteria for rating generalized anxiety disorder.  38 C.F.R. § 4.132, Diagnostic Code 9400 (in effect prior to November 7, 1996).  However, after the new CFS criteria became effective, the AOJ appears to have erroneously applied the new criteria retroactively, for the period prior to November 29, 1994, when it assigned a 60 percent rating for the earlier period-before the CFS criteria was in effect.  

The Board previously noted that the March 1995 SOC and all the subsequent SSOCs only referenced the new rating criteria for CFS, which was not effective until November 29, 1994.  The Board thus found that, the AOJ failed to properly evaluate the Veteran's CFS prior to November 29, 1994-by not evaluating the Veteran's CFS by analogy to a closely related disease for that period, and also by not providing notice of the analogous criteria first used to evaluate CFS during that time period (e.g., the criteria used to rate generalized anxiety disorder under Diagnostic Code 9400 (in effect prior to November 7, 1996)).
 
Consequently, the Board remanded this matter (in January 2011) to allow the AOJ to (1) properly adjudicate the higher rating claim for CFS prior to November 29, 1994, and (2) provide notice to the Veteran of the analogous criteria used for such rating.

The AOJ (the RO, via the AMC) issued a November 2011 SSOC reflecting readjudication of the claim.  As noted in prior remands, the Board's January 2011 remand directives were not followed.  The AOJ did not in any way discuss or provide notice of the analogous criteria used for rating CFS prior to November 29, 1994; rather, the AOJ continued to adjudicate the claim under the CFS regulation currently in effect, 38 C.F.R. § 4.88(b), Diagnostic Code 6354.  Furthermore, the Board found that the AOJ had erroneously based its November 2011 SSOC findings on a February 2011 VA examination report, which would not be pertinent, since the claim on appeal involves entitlement to an higher rating prior to November 29, 1994.  

In February 2012, June 2012 and August 2013 the Board remanded the matter to have the RO (1) properly adjudicate the claim for a higher CFS initial rating, prior to November 29, 1994 and (2) provide notice of the analogous criteria used for such rating.

In each instance, the AOJ has indicated that the claim is being evaluated under analogous criteria in effect prior to November 29, 1994.  However, instead of actually citing to and applying the correct criteria in the SSOCs (including the most recent March 2014 SSOC), the AOJ has repeatedly and erroneously cited, and applied, analogous criteria that came into effect from November 7, 1996.  
As such, the AOJ had failed to substantially comply with the prior Board remands-to specifically include the most recent, August 2013 Board remand-as noted in the April 2014 Appellant's Brief.  Therefore, in accordance with Stegall, the claim on appeal must, again, be remanded to the AOJ for proper adjudication, in accordance with the prior Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998).


The Board again notes that two primary actions must be accomplished on remand.  The AOJ must (1) properly adjudicate the claim for a higher initial rating for CFS prior to November 29, 1994 under appropriate, analogous criteria-applying the correct criteria in effect PRIOR TO that time (i.e. NOT the criteria that came into effect AFTER November 29, 1994) and (2) provide notice to the Veteran of the analogous criteria used for such rating by citing to the correct criteria in an SSOC.

For example, if the AOJ decides to rate the Veteran's CFS by analogy (as it has historically done) under the rating criteria for generalized anxiety disorder, it must use the rating criteria for general anxiety disorder in effect prior to November 29, 1994 - not the criteria currently in effect.  Specifically, the AOJ would rate the CFS for the period on appeal (the period prior to November 29, 1994), under 38 C.F.R. § 4.132, Diagnostic Code 9400 (which was in effect prior to November 29, 1994).  

Given this example, under 38 C.F.R. § 4.132, Diagnostic Code 9400 (as in effect PRIOR TO November 29, 1994), for general anxiety disorder, the General Rating Formula for Psychoneurotic Disorders is applicable.  A 10 percent rating is warranted if there is less than the criteria for a 30 percent rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  A 30 percent rating is applicable when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people; and when the psychoneurotic symptoms result in such a reduction in initiative, flexibility, efficiency, and reliability levels that it produces considerable industrial impairment.  A 50 percent is assignable when the ability to establish or maintain effective or favorable relationships with people is considerably impaired; and by reason of the psychoneurotic symptoms reliability, flexibility, and efficiency levels are so reduced that they result in considerable industrial impairment.  A 70 percent rating is warranted when the ability to establish and maintain effective or favorable relationships with people is seriously impaired; and the psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  Finally, a 100 percent rating is applicable when the attitudes of all contacts, except the most intimate, are so adversely affected that they result in virtual isolation in the community.  Also, there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, or symptoms.  There is also a demonstrable inability to obtain or retain employment warranted a total rating.  38 C.F.R. § 4.132 (1994).  

Following this example, the AOJ would thus apply the above-cited rating criteria to properly adjudicate the claim for a higher initial rating for CFS prior to November 29, 1994; and also provide notice of the analogous general anxiety disorder criteria under 38 C.F.R. § 4.132, Diagnostic Code 9400 (in effect prior to November 7, 1996) utilized to evaluated the Veteran's CFS for the period on appeal (the period prior to November 29, 1994).  

Prior to readjudicating the claim consistent with the above, the AOJ should again give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the AOJ should request that, pertinent to the period under consideration, the Veteran submit any records (or necessary releases to obtain records) from any other relevant physician(s).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of whether staged rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), for the period remaining under consideration, is warranted.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to 0btain any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran submit any records (or necessary releases to obtain records) for CFS treatment by any other relevant physician(s) prior to November 29, 1994.  

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim in light of all pertinent evidence and legal authority.  

The rating criteria for CFS (under Diagnostic Code 6354) did not become effective until November 29, 1994.  When adjudicating the claim for a higher initial rating for CFS prior to November 29, 1994, rate the disability by analogy, using the criteria of a closely related disease with analogous symptomatology.  

For example, as indicated in the body of the REMAND, above, if the disability is evaluated utilizing the criteria for rating general anxiety disorder,  apply the applicable rating criteria in effect PRIOR TO November 29, 1994 (e.g., 38 C.F.R. § 4.132, Diagnostic Code 9400 (1994)).

Adjudication of the claim for a higher initial rating for CFS, prior to November 29, 1994, should include consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate.

4.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to include any appropriate, analogous criteria considered in evaluating the Veteran's CFS prior to November 29, 1994-such as, for example, the rating criteria in effect for generalized anxiety disorder in 1994 (i.e., 38 C.F.R. § 4.132, Diagnostic Code 9400 (1994), if it is determined that such criteria has analogous symptomatology for CFS))and/or other appropriate rating criteria in effect PRIOR TO November 29, 1994-along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

